Citation Nr: 9910276	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pelvic injury.

2.  Entitlement to an original rating in excess of 20 percent 
for degenerative joint disease of the right shoulder with 
ruptured right biceps tendon.  

3.  Entitlement to a compensable original rating for left 
knee sprain.  

4.  Entitlement to a compensable original rating for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1961 to November 
1992.  

As the Board explained in the "Introduction" section of its 
June 1998 remand, in a February 1994 rating decision, the 
Montgomery, Alabama, Regional Office (RO), in part, denied 
service connection for injuries to the right scapula, right 
elbow, and left tibia (as residuals of a motor vehicular 
accident), a right elbow disability, residuals of a right 
ankle sprain, residuals of fractured ribs, and residuals of a 
fractured pelvis; granted service connection and assigned a 
20 percent rating for degenerative joint disease of the right 
shoulder with ruptured right biceps tendon; granted service 
connection and assigned a 10 percent evaluation for low back 
strain with degenerative disc disease; and granted service 
connection and assigned noncompensable ratings each for 
history of left shoulder dislocation, left knee sprain, and 
left ankle sprain.  That February 1994 rating decision 
additionally granted service connection and assigned a 
noncompensable rating for bilateral defective hearing.  

The following month, appellant was provided notification of 
that rating decision.  By an October 1994 written statement, 
appellant clarified that he was expressing disagreement with 
"[a]ll orthopedic [issues] on my claim."  A December 1994 
Statement of the Case was issued appellant by the RO, which 
addressed the following issues set forth in the February 1994 
rating decision:  Service connection for injuries to the 
right scapula, right elbow, and left tibia (as residuals of a 
motor vehicular accident), a right elbow disability, 
residuals of a right ankle sprain, residuals of fractured 
ribs, and residuals of a fractured pelvis; and increased 
ratings for degenerative joint disease of the right shoulder 
with ruptured right biceps tendon, low back strain with 
degenerative disc disease, history of left shoulder 
dislocation, left knee sprain, and left ankle sprain.  In an 
accompanying notice of his appellate rights with respect to 
filing a substantive appeal, the RO informed him that he 
should specifically identify the issues being appealed.  

In pertinent part, the provisions of 38 U.S.C.A. § 7105(d)(3) 
(West 1991) and 38 C.F.R. § 20.202 (1998) state:  "If the 
Statement of the Case...addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed."  In his February 
1995 Substantive Appeal, appellant specifically identified 
the issues being appealed as the following:  Service 
connection for residuals of a fractured pelvis and increased 
ratings for degenerative joint disease of the right shoulder 
with ruptured right biceps tendon, left knee sprain, and 
bilateral defective hearing.  The record before the Board 
does not currently contain a timely filed appeal as to any 
additional issues.  As appeals to other issues were not 
perfected, the Board does not appear to have jurisdiction.  
See 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. § 20.302(b) 
(1998).  

The "other" issues include increased ratings for low back, 
left shoulder, and left ankle disorders, as well as service 
connection for an ankle sprain, a right elbow disorder, the 
residuals of fractured ribs, and a right scapular, elbow, and 
left tibia injury secondary to a motor vehicle accident.  
Testimony was taken on these issues at personal hearings in 
June 1996, and before the undersigned Board Member in 
November 1998.  As noted, the Board currently does not have 
jurisdiction of these issues.  If the appellant and his 
representative believe there is a timely substantive appeal 
that has been filed, they should specifically address the 
timeliness with the RO so that the issue could be developed.  
See Marsh v. West, 11 Vet. App. 468 (1998).  If, in the 
alternative, the appellant and his representative desire to 
use the hearing testimony as the basis for applications for 
new or reopened claims, they should so indicate at the RO.  
For the reasons set forth above, those issues will not be the 
subject of further action in this appeal.

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the increased rating 
appellate issues as set forth on the title page.  
Additionally, the Board has reframed the issue of service 
connection for residuals of a fractured pelvis as service 
connection for residuals of a pelvic injury, for reasons that 
will be apparent below.

Thus, the Board construes the issues on appeal as limited to 
the issues delineated on the title page of this decision.  
The Board will render a decision herein on the issues of 
service connection for residuals of a pelvic injury and a 
compensable original rating for bilateral defective hearing.  
The issues of an original rating in excess of 20 percent for 
degenerative joint disease of the right shoulder with 
ruptured right biceps tendon and a compensable original 
rating for left knee sprain will be dealt with in the REMAND 
section below.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal as to the instant issues, to the 
extent legally required, has been obtained by the RO.  

2.  It is more than likely that appellant has residuals of a 
pelvic injury related to service.  

3.  Appellant's bilateral hearing acuity has been recently 
clinically shown at Level I for the right ear and Level II 
for the left ear.




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, appellant's 
residuals of a pelvic injury were incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for a compensable original evaluation for 
appellant's bilateral defective hearing have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.85, 4.87, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Residuals of a Pelvic Injury

In light of the Board's favorable decision with respect to 
appellant's claim for service connection for residuals of a 
pelvic injury, that claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the 
evidence of record adequate.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The service medical records reveal that in June 1988, 
appellant was seen in an emergency room in Canada for groin 
pain.  He reportedly landed on his left side in a parachute 
jump the previous day with immediate onset of groin pain.  He 
stated that his left inguinal area pain had increased the 
next day with radiation into the right inguinal area, back, 
and rectum such that it caused him to limp.  Straight leg 
raising produced groin pain.  It was noted that x-rays of the 
hip, pelvis, and lumbosacral spine were interpreted as 
unremarkable, except for old thoracic spinal pathology.  
However, a June 1988 radiographic report of the left hip and 
pelvis revealed minimal bilateral coxarthrosis, but otherwise 
was normal.  The positive evidence includes the fact that the 
emergency room treatment record documented a soft tissue 
groin injury.  Additionally, subsequent service medical 
records dated in 1991 noted a history of a fractured pelvis 
from a parachute jump; and on September 1992 service 
retirement examination, a summary of defects and diagnoses 
listed a fractured pelvis.  

On February 1993 VA examination shortly after service, 
appellant reported a history of pelvic fracture from a 1988 
parachute jump and indicated that he did not presently have 
any problem from it.  Clinically, the groin/pelvic region was 
not specifically examined, except to the extent x-rays were 
accomplished and were interpreted as showing no abnormality.  
The assessment was "[h]istory of fracture of the pelvis, 
documented in old military records."   

A critical issue for resolution concerns whether the in-
service pelvic injury was acute and transitory and resolved 
therein without residual disability or resulted in chronic 
residual disability.  As to whether a pelvic fracture was 
sustained in service, neither the radiographic findings in 
service or post service substantiated any residual fracture 
of the pelvic region.  However, it is noteworthy that after 
service, in a Substantive Appeal, appellant alleged that 
since that in-service pelvic injury, he had experienced 
various symptomatology, including "marked decrease in the 
length of stride, inability to jump as accustomed[,] and 
sharp pain...."  Furthermore, the appellant testified at the 
personal hearings as to continued problems that he is having 
with pelvic pathology.

In the Board's opinion, his statements with respect to 
whether the documented in-service pelvic injury, diagnosed as 
a soft tissue groin injury, resulted in chronic residual 
disability appear credible.  As the Court has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  Thus, with resolution of reasonable doubt in 
appellant's favor, the Board concludes that based on the 
documented in-service pelvic injury and the credible 
statement by appellant that he has experienced chronic 
residual disability, it is more likely than not that 
appellant has chronic residuals of a pelvic injury related to 
military service.  Accordingly, service connection for 
residuals of a pelvic injury is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  


II.  A Compensable Rating for Bilateral Defective Hearing

The appellant contends, in essence, that his bilateral 
hearing loss warrants a compensable disability rating.  He 
argues that he has conversational hearing difficulties, and 
that this is an industrial handicap.  The Board finds that 
the appellant's claim for a compensable original rating for 
bilateral defective hearing is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that he has presented a 
claim which is arguably plausible.  This being so, the Board 
must examine the record and determine whether the VA has any 
further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding this issue with 
directions to provide further assistance to appellant.  The 
April 1994 VA audiologic examination, which included speech 
discrimination and puretone audiometry testing, was 
sufficiently detailed and comprehensive for rating his 
hearing acuity.  There is no indication that more recent, 
relevant medical records exist that would show a greater 
degree of severity of that disability than that shown on said 
examination.  Thus, the Board concludes that the evidence is 
sufficient for purposes of reaching a fair and well-reasoned 
decision of this issue, and that the duty to assist the 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral defective hearing 
in the context of the total history of that disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
the Court stated in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), "[w]here...an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern."

The appellant's service medical records reflect that he was 
diagnosed with high frequency hearing loss.  After service, 
he was afforded a VA audiological examination in April 1994 
and mild to moderate high frequency hearing loss in the right 
ear and mild to severe high frequency hearing loss in the 
left ear were assessed.  On that examination, the recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 30 at 1,000 hertz, 35 at 2,000 hertz, 70 at 
3,000 hertz, and 60 at 4,000 hertz; and for the left ear, 40 
at 1,000 hertz, 70 at 2,000 hertz, 75 at 3,000 hertz, and 75 
at 4,000 hertz.  The average pure tone thresholds were 49 and 
65 for the right and left ears, respectively.  His speech 
recognition ability was recorded at 96 percent and 92 percent 
correct for the right and left ears, respectively.  

Under current VA regulations, the severity of a veteran's 
hearing loss is determined by comparison of audiometric test 
results with specific criteria set forth at 38 C.F.R. § 4.85, 
Part 4, Diagnostic Codes 6100 through 6110 (1998).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based upon organic impairment 
of hearing acuity, as measured by results of controlled 
speech discrimination tests, and average hearing threshold 
level, as measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 hertz (cycles 
per second).  The VA's revised Schedule for Rating 
Disabilities provides a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.

With application of the aforementioned regulations to the 
facts of this case, the Board finds that since the puretone 
threshold average in the right ear is 49 decibels with speech 
recognition ability of 96 percent (Level I), and puretone 
threshold average in the other ear is 65 with speech 
recognition ability of 92 percent (Level II), a 
noncompensable rating for the service-connected bilateral 
defective hearing is appropriate.  38 C.F.R. §§ 4.85, 4.87, 
Code 6100.  These results on the April 1994 VA audiologic 
examination represent the most current assessment of his 
hearing acuity, and are essentially similar to the results on 
in-service audiologic examinations in the late 1980's and 
early 1990's, shortly prior to his service retirement.  

While the Board has considered appellant's complaints of some 
conversational hearing difficulties, reported on that VA 
examination, nevertheless this degree of disability does not 
warrant a compensable rating.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Additionally, the 
Schedule for Rating Disabilities states:

The percentage ratings represent as far 
as can practicably be determined the 
average impairment in earning capacity 
resulting from such diseases and injuries 
and their residual conditions in civil 
occupations.  Generally, the degrees of 
disabilities specified are considered 
adequate to compensate for considerable 
loss of working time from exacerbations 
or illnesses proportionate to the 
severity of the several grades of 
disabilities.  38 C.F.R. § 4.1.

Finally, the evidence does not show that the service-
connected bilateral hearing loss presents such an unusual or 
exceptional disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).  
Significantly, appellant's hearing loss has not required 
frequent periods of hospitalization and has not, in and of 
itself, markedly interfered with employment (particularly 
since during the November 1998 "Travel Board" hearing, 
appellant testified, at T.13, that his right shoulder 
disability was the only disability that restricted him in 
working on his farm or in his security business).  Since the 
preponderance of the evidence is against allowance of this 
claim for the aforestated reasons, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a pelvic injury is 
granted.   The appeal is allowed to this extent.  

A compensable original rating for bilateral hearing loss is 
denied.


	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the remaining issues of an original rating in 
excess of 20 percent for degenerative joint disease of the 
right shoulder with ruptured right biceps tendon and a 
compensable original rating for left knee sprain, initial 
review of the evidentiary record indicates that additional 
medical and procedural development should be accomplished 
prior to final appellate determination, for the following 
reasons.

With respect to these aforestated increased rating issues, 
appellant has not been afforded a VA examination since 
February 1993, approximately six years ago.  Although a 
February 1993 VA general medical examination was conducted, 
the examination, as to these disorders, was rather cursory 
and inadequate, particularly since ranges of motion of the 
right shoulder and left knee in degrees were not recorded.  
Additionally, it is the Board's opinion that the examiner on 
that VA examination did not satisfactorily explain, for 
rating purposes, whether the right shoulder and left knee 
exhibited pain on motion, weakness, or related functional 
limitations, as required by DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  

Disability determinations should be based upon the most 
complete evaluation of the claimant's condition that can 
feasibly be constructed.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  It is the Board's opinion that to equitably 
decide these increased rating issues, the nature and extent 
of any right shoulder and left knee pathology should be more 
fully medically explored.  Additionally, although a recent 
October 1998 written statement from Darrell G. Lowrey, M.D. 
was submitted pertaining to treatment for appellant's right 
shoulder disability, actual clinical records of such 
treatment are not of record; and it is unclear whether the RO 
has requested them.  

Accordingly, these remaining issues on appeal are REMANDED 
for the following:

1.  The RO should contact appellant and 
request him to provide any relevant 
clinical records (not already of record) 
that he may have in his possession, as 
well as the complete names and addresses 
of any physicians or medical facilities 
which have provided him relevant 
treatment, not already of record.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers, including, but not limited to 
those from Darrell G. Lowrey, M.D., 1825 
Martha Berry Boulevard, Rome, Georgia 
30165-1698.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should obtain additional, 
relevant VA medical reports, if any, and 
associate these with the claims folder.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the right shoulder 
increased rating issue, the RO should 
arrange an appropriate examination, such 
as orthopedic, to determine the nature 
and current severity of that service-
connected disability.  The entire claims 
folder should be reviewed by the examiner 
prior to examination.  All indicated 
tests and studies should be performed, 
including, but not limited to, passive 
and active range of motion studies of 
that shoulder expressed in degrees.  The 
examiner should indicate whether the 
range of motion of that shoulder is 
within normal limits.  The examiner 
should record whether the right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination; and if 
so, describe the nature and severity 
thereof.  Any atrophy of the right 
shoulder should be described.

The examiner is requested to specify 
whether any painful motion of the right 
shoulder is clinically elicited, and if 
so, the nature, location, and intensity 
of the pain should be described in 
detail.  Any objective indications of 
such pain should be described.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement, activity), effectiveness 
of any pain medication or other treatment 
for relief of pain, functional 
restrictions from pain on motion, and the 
effect the right shoulder disability has 
upon appellant's daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected right 
shoulder disability should be described 
in detail (e.g., any lifting 
restrictions).

5.  With respect to the left knee 
increased rating issue, the RO should 
arrange an appropriate examination, such 
as orthopedic, to determine the nature 
and current severity of that service-
connected disability.  The entire claims 
folder should be reviewed by the examiner 
prior to examination.  All indicated 
tests and studies should be performed; 
and passive and active range of motion 
studies of the left knee expressed in 
degrees.  The examiner should indicate 
whether the range of motion of that knee 
is within normal limits.

The orthopedist should record whether the 
left knee has instability or ligamentous 
laxity, or results in gait impairment; 
and if so, describe the nature and 
severity thereof.  The orthopedist should 
specify whether the left knee joint 
exhibits weakened movement, excess 
fatigability, or incoordination; and if 
so, describe the nature and severity 
thereof.  If there is any gait impairment 
and it is due to causes other than the 
service-connected left knee disability, 
this should be commented upon in detail.  

The orthopedist is requested to specify 
whether any painful motion of the left 
knee is clinically elicited, and if so, 
the nature, location, and intensity of 
the pain should be described in detail.  
Any objective indications of such pain 
should be described.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected left knee disability 
has upon appellant's daily activities.  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected left knee 
disability should be described in detail.

6.  The RO should review any additional 
evidence and readjudicate the issues of 
an original rating in excess of 20 
percent for degenerative joint disease of 
the right shoulder with ruptured right 
biceps tendon and a compensable original 
rating for left knee sprain, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions, including DeLuca and 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Following the aforementioned development, if the benefits 
sought are not granted, the appellant and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the remaining issues should be returned to the 
Board for further appellant consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

